t c summary opinion united_states tax_court shawn jeffrey hintz petitioner v commissioner of internal revenue respondent docket no 21553-03s filed date shawn jeffrey hintz pro_se catherine s tyson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issue for decision is whether petitioner is entitled to exclude from gross_income dollar_figure received as disability pension income from the defense finance and accounting service because his pension income received is due to a combat-related_injury under sec_104 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san antonio texas on the date the petition was filed in this case from date to date petitioner served in the united_states army while serving in the united_states army petitioner was assigned a primary specialty of 11b10 infantryman petitioner enlisted with the united_states army at the age of after enlisting petitioner went to basic training for months at fort benning georgia after basic training petitioner was transferred to fort mcnair in washington d c while stationed at fort mcnair petitioner was delegated to presidential guard assignment this assignment included such duties as presidential guard battle reenactments and operation field duty at different posts throughout the united_states petitioner was never in actual combat in date petitioner underwent a medical evaluation at walter reed army medical center as a result of this evaluation petitioner was diagnosed as having bipolar disorder manic with mood-congruent psychotic features this diagnosis resulted in petitioner’s being relieved from assignment and duty because of physical disability incurred while entitled to basic_pay and under conditions which permit his being placed on the temporary disability retired list as of date petitioner’s effective date of retirement was date on date petitioner was removed from the temporary disability retired list tdrl and put on permanent retirement as a result of permanent disability after his discharge from the united_states army petitioner moved back to his parents’ home in eureka california for a brief period after his discharge petitioner attended the college of the redwoods taking a variety of courses with a special interest in sociology and psychology at the time of trial petitioner was a first-year apprentice with a pipefitters union sometime in petitioner was hospitalized in the general hospital at eureka during a psychiatric visit where it 1we understand these reenactments to be combat simulations was discovered he had scarlet fever at this hospital it was determined that his psychiatric symptomology was due to delirium during petitioner received disability pension income of dollar_figure from the defense finance and accounting service by notice_of_deficiency respondent determined that petitioner’s disability pension income of dollar_figure from the defense finance and accounting service in tax_year is not excludable from gross_income under sec_104 discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h conf rept pincite 1998_3_cb_747 sec_7491 applies only if an individual taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 in this case sec_7491 is inapplicable because petitioner did not introduce any credible_evidence with respect to the origination of his disability and failed to comply with the substantiation cooperation and record-keeping requirements the burden_of_proof remains on petitioner to show that respondent’s determination is in error disability pension income as previously stated the issue for decision is whether under sec_104 petitioner is entitled to exclude from gross_income dollar_figure of pension income because he claims it was received on account of a combat-related_injury respondent argues that petitioner has not introduced credible_evidence as to the origination of his disability thus the disability pension income is not excluded from gross_income under sec_104 on the record we agree with respondent as a general_rule the internal_revenue_code imposes a tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating taxable_income means all income from whatever source derived the supreme court has long reiterated the sweeping scope of sec_61 515_us_323 348_us_426 340_f3d_1074 9th cir affg in part and revg in part on another ground tcmemo_2002_5 pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law sec_1_61-11 income_tax regs sec_104 in contrast provides an exclusion with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 banaitis v commissioner supra pincite sec_104 provides in pertinent part sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country or in the coast and geodetic survey or the public health service or as a disability annuity payable under the provisions of sec_808 of the foreign service act of congress enacted sec_104 to curb perceived abuses of sec_104 sec_104 provides that the exclusion under sec_104 is restricted to the classes of individuals described in sec_104 as follows individuals to whom subsection a continues to apply --an individual is described in this paragraph if-- a on or before date he was entitled to receive any amount described in subsection a b on date he was a member of any organization or reserve component thereof referred to in subsection a or under a binding written commitment to become such a member c he receives an amount described in subsection a by reason of a combat-related_injury or d on application therefor he would be entitled to receive disability compensation from the veterans’ administration for purposes of sec_104 the term combat-related_injury means personal_injury_or_sickness that is incurred as a direct result of armed conflict while engaged in extra 2the legislative_history explains the reasons for the amendments as follows in many cases armed_forces personnel have been classified as disabled for military service shortly before they would have become eligible for retirement principally to obtain the benefits of the special tax exclusion on the disability portion of their retirement pay in most of these cases the individuals having retired from the military earn income from other employment while receiving tax-free disability payments from the military h rept pincite 1976_3_cb_695 hazardous service or under conditions simulating war or caused by an instrumentality of war sec_104 as previously stated during petitioner received disability pension income of dollar_figure from the defense finance and accounting service petitioner claims that he is entitled to exclude his disability pension income from gross_income because he served in a combat-related specialty to support his contention petitioner provided copies of form dd214 certificate of release or discharge from active_duty form da physical evaluation board proceedings and a tdrl evaluation form dd214 summarizes petitioner’s military service it shows that petitioner served in a primary specialty of 11b10 infantryman and that he was separated from duty on account of a disability the decorations section of form dd214 lists only sec_104 also provides that in the case of an individual who is not described in subparagraph a or b of paragraph except as provided in paragraph the only amounts taken into account under subsection a shall be the amounts which he receives by reason of a combat-related_injury 4in his petition petitioner refers to combat-related special compensation crsc crsc provides additional compensation_for certain retirees with qualifying disabilities rated pincite percent or higher or for retirees with disabilities associated with the award of a purple heart decoration crsc was not authorized until the passage of the bob stump national defense authorization act for fiscal_year publaw_107_314 116_stat_2574 since the tax_year at issue in the present case is prior to the authorization of such compensation petitioner’s reference to crsc is erroneous normal basic training ribbons such as good conduct medal expert badge w m-16 rifle and hand grenades bars army service ribbon and nco professional development ribbon the decorations section of form dd214 lacks any combat-related decoration such as a campaign ribbon the record of service section of form dd214 shows that petitioner did not serve in any foreign_country moreover petitioner admits he was never in actual combat to further support his contention that the pension income at issue in the present case is eligible for exclusion_from_gross_income under sec_104 petitioner provided a copy of form da physical evaluation board proceedings however those sections of the form that relate to the origin of the medical problem have been left blank moreover in support of his contention petitioner provided a copy of a tdrl evaluation a medical evaluation which took place on date after petitioner had retired from active_duty the history of original illness section of the tdrl evaluation reads see original medical board summary dated february the medical board summary has not been supplied by petitioner and is not in the record of this case the evidence petitioner presented and his own testimony show only that he served in the united_states army as an infantryman and that he was retired on account of his bipolar disorder the evidence in the record does not show that his illness was incurred as a direct result of any combat-related activity or under conditions simulating war from the record we conclude that petitioner suffered from bipolar disorder which may have resulted in part from the stress of routine military duty such a disorder without evidence of its direct result from combat- related activity is not a combat-related_injury as defined by sec_104 therefore respondent’s determination on this issue is sustained conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
